In a matrimonial action in which the parties had been granted a judgment of divorce, defendant appeals from an order of the Supreme Court, Nassau County, dated August 4, 1977, which denied her motion to vacate the judgment on the grounds of fraud, misrepresentation and duress. Order affirmed, with $50 costs and disbursements. Special Term correctly concluded that defendant failed to set forth sufficient proof of fraud, misrepresentation or other misconduct of an adverse party to warrant relief from the judgment of divorce. The other issues raised by defendant do not relate to grounds for relief from a judgment (see CPLR 5015) and, accordingly, are not properly presented on this appeal. Damiani, J. P., Titone, Rabin and Margett, JJ., concur.